Filed 1/10/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT

 THE PEOPLE,                          B312652

         Plaintiff and Respondent,    Los Angeles County
                                      Super. Ct. No. GA108516
         v.

 PAULETTE NEWSOM,

         Defendant and Appellant.




     APPEAL from an order of the Superior Court of
Los Angeles County, Terry Lee Smerling, Judge. Affirmed.

     Jolene Larimore, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez and Michael C. Keller, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ____________________
       Something called a “branded title” can reduce a car’s resale
value. Stealing a car can brand its title. The question is whether
a criminal restitution order can account for this loss. The answer
is yes: this lost value is objectively quantifiable. For purposes of
restitution, the loss is real.
       Police caught Paulette Newsom with a stolen Audi. She
pleaded no contest to theft offenses. At the restitution hearing,
she assented to a sum to repair the car; that sum is not at issue.
The Audi owner also submitted an email from a car dealer
explaining that, because of the Audi’s branded title, it now was
worth $15,000 instead of $18,000 to $20,000. The prosecutor
explained that, when a car is stolen, the car’s title notes this fact,
which reduces the car’s market value.
       Newsom accepted $3,000 as the dollar value of the title
stain, but she challenged whether this loss can be part of a
restitution order. She argued the owner does not realize the loss
until the car is sold and the owner might never sell. Newsom
said that, until then, the $3,000 loss is merely speculative.
       The trial court rightly rejected Newsom’s argument.
       The California Constitution requires courts to order
restitution when a crime victim suffers a loss. (Cal. Const., art. I,
§ 28, subd. (b)(13)(B).) Penal Code section 1202.4, subdivision (f),
which implements this directive, states restitution should be
based on the amount of loss the victim claims and should fully
reimburse the victim for every economic loss the defendant’s
criminal conduct caused. We liberally construe victims’ right to
restitution and expansively interpret the meaning of economic
loss. (People v. Grandpierre (2021) 66 Cal.App.5th 111, 115.) The
aim is to make the victim whole. (People v. Marrero (2021) 60
Cal.App.5th 896, 906.)




                                  2
       The trial court’s ruling was correct. The Audi owner
suffered an actual economic loss that the repairs alone did not
fully redress.
       The Audi owner’s loss is just as concrete as that of
homeowners who discover a fault line beneath their home. This
discovery diminishes their property’s market value. The
homeowners might grow old and die in the home and never sell
it. Yet the discovery decreased their net worth in an objectively
quantifiable way. The loss, for instance, has lessened the
homeowners’ ability to borrow against the asset.
       Newsom’s theft caused a similar economic loss from the
stigma of the branded title. The victim cannot regain a pre-theft
position until Newsom pays this debt.
                           DISPOSITION
       We affirm the restitution order.



                                           WILEY, J.

We concur:




             GRIMES, Acting P. J.          HARUTUNIAN, J. *




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 3